Name: 92/223/EEC: Commission Decision of 31 March 1992 on the establishment of an addendum to the Community support framework for Community structural assistance in France (overseas departments) on the improvement of the conditions under which agricultural products are processed and marketed (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: overseas countries and territories;  marketing;  agricultural activity;  EU finance
 Date Published: 1992-04-25

 Avis juridique important|31992D022392/223/EEC: Commission Decision of 31 March 1992 on the establishment of an addendum to the Community support framework for Community structural assistance in France (overseas departments) on the improvement of the conditions under which agricultural products are processed and marketed (Only the French text is authentic) Official Journal L 108 , 25/04/1992 P. 0046 - 0047COMMISSION DECISION of 31 March 1992 on the establishment of an addendum to the Community support framework for Community structural assistance in France (overseas departments) on the improvement of the conditions under which agricultural products are processed and marketed (Only the French text is authentic) (92/223/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 8 (5) thereof, After consultation of the Committee for the Development and Reconversion of Regions, Whereas Commission Decision 89/637/EEC (2) approved the Community support frameworks for structural assistance in France (overseas departments); Whereas the French Government submitted to the Commission between 13 June and 30 July 1991 four multi-sectoral plans for the overseas departments on the modernization of the conditions under which agricultural products are processed and marketed referred to in Article 2 of Council Regulation (EEC) No 866/90 of 29 March 1990 on the improvement of the conditions under which agricultural products are processed and marketed (3); Whereas the plans submitted by the Member State include descriptions of the main priorities selected and indications of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section in implementing the plan; Whereas measures falling within the scope of Regulation (EEC) No 866/90 may be taken into consideration by the Commission when establishing the Community support frameworks for areas covered by Objective 1 as provided for in Title III Regulation (EEC) No 2052/88; Whereas this Addendum to the Community support frameworks has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas all measures which constitute the Addendum are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (4); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this Addendum in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (5), this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88, budgetary commitments relating to the contribution from the structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The Addendum to the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in France (overseas departments) covering the period from 1 January 1991 to 31 December 1993, is hereby established. The Commission declares that it intends to contribute to the implementation of this Addendum to the Community support frameworks in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The Addendum to the Community support frameworks contains the following essential information: (a) a statement of the main priorities for joint action in the following sectors: 1. Guadeloupe: - sugar; 2. Guiana: - (p.m.); 3. Martinique: - various composite products; 4. Reunion: - sugar; (b) an indicative financing plan specifying, at constant 1992 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 35 747 000 for the whole period, and the financial arrangements envisaged for budgetary asssistance from the Community, broken down as follows: (in millions of ecus) 1. Guadeloupe (sugar) 1,654 2. Martinique (various composite products) 3,700 3. Reunion (sugar) 5,043 Total 10,397 The resultant national financing requirement, approximately ECU 8 144 000 for the public sector and ECU 17 206 000 for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addressed to the French Republic. Done at Brussels, 31 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 370, 19. 12. 1989, p. 32. (3) OJ No L 91, 6. 4. 1990, p. 1. (4) OJ No L 163, 29. 6. 1990, p. 71. (5) OJ No L 374, 31. 12. 1988, p. 1.